PER CURIAM.
This is an appeal by the defendant Bobby Ross from judgments of convictions and sentences for first-degree murder, attempted armed robbery, and possession of a firearm while engaged in a criminal offense. §§ 782.04, 812.13, and 790.07(2), Fla. Stat. (1993). The defendant raises several points on appeal, only one of which presents reversible error. We agree with the defendant that his convictions for both the offense of attempted armed robbery and the offense of possession of a firearm in the commission of that criminal offense violate the defendant’s constitutional privilege against double jeopardy. § 775.021(4), Fla. Stat. (1993); State v. Steams, 645 So.2d 417 (Fla.1994); Johnson v. Singletary, 625 So.2d 1251 (Fla. 3d DCA 1993). Accordingly, we vacate the conviction and sentence for possession of a firearm, and affirm the defendant’s remaining convictions and sentences.
Reversed in part, affirmed in part.